Citation Nr: 9924263	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  94-24 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to assignment to an evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1997 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In June 1999, the appellant appeared and testified at a 
personal hearing before the undersigned member of the Board 
sitting at the RO.  At the hearing, the veteran withdrew his 
appeal on the issue of entitlement to an effective date prior 
to June 10, 1993, for assignment of an evaluation of 10 
percent for a scar on the right middle finger.


FINDINGS OF FACT

1.  Prior to October 9, 1996, the veteran's PTSD was 
productive of no more than mild social and industrial 
impairment.

2.  As of October 9, 1996, the veteran's PTSD was primarily 
manifested by social withdrawal, sleep disturbance, 
nightmares, and irritability resulting in a disability 
picture which more nearly approximated definite social and 
industrial impairment.

3.  At no time has the veteran's PTSD been manifested by more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.



CONCLUSIONS OF LAW

1.  Prior to October 9, 1996, the criteria for entitlement to 
an evaluation in excess of 10 percent for PTSD were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996).

2.  Effective October 9, 1996, the criteria for entitlement 
to a 30 percent evaluation (but not higher) for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for PTSD 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a).

Service connection for PTSD was granted by a rating decision 
in January 1997, which assigned a disability evaluation of 10 
percent, effective June 10, 1993.  The veteran has appealed 
that rating.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran appeals the 
initial rating assigned for a disability, consideration 
should be given as to whether "stage ratings" may be 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

During the pendency of the veteran's appeal, the criteria for 
rating psychiatric disabilities were revised, effective 
November 7, 1996.  When the law and regulations applicable to 
a claim change during the pendency of an appeal, the version 
more favorable to the veteran shall be applied.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In the instant 
case, the Board finds that the criteria in effect prior to 
November 7, 1996, are more favorable to the veteran.

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic Code 
9411, provided that a 10 percent evaluation was warranted for 
PTSD when there was emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent rating for PTSD is warranted when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The next higher 
rating of 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

In a precedent opinion, VA's General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93; 59 
Fed. Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

At a VA psychiatric evaluation in July 1993, the veteran 
indicated that, while he was serving in Vietnam, he learned 
that one of his close friends was killed searching for 
landmines.  The veteran stated that he had been working for 
the same company as a storeroom clerk since March 1980.  He 
said that, in the last 2 or 3 years, he had become a little 
bit withdrawn; he denied having any problem with sleep.  He 
thought a lot about his experiences in Vietnam, which 
included having to kill some people.  He denied having 
flashbacks or getting nervous over Vietnam incidents.

The veteran stated that he had not been treated by a 
psychiatrist and had not taken any psychotropic medication.  
On mental status examination, he described his mood as "am 
not happy as I used to be."  No irritability, hypervigilance, 
or exaggerated startle response was noticed.  The veteran 
denied any difficulty with concentration.  The examiner made 
no diagnosis on Axis I and deferred a diagnosis on Axis II.  
The examiner assigned a global assessment of functioning 
(GAF) score of 80, which denotes no more than slight 
impairment in social, occupational, or school functioning.  
The American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed., 1994) 
(DSM-IV). 

At a personal hearing before a hearing officer at the RO on 
October 9, 1996, the veteran testified that:  He felt better 
when he was by himself, and he was becoming alienated from 
his family; at work, he had "run ins" with his supervisor, 
and, at times, he had to take time off to get "squared away"; 
in the last year, he had missed 10 or 12 days of work.  The 
veteran attributed his interpersonal problems to PTSD.  He 
stated that he was attending group therapy at a VA facility 
once a week; he was not taking medication.

At a VA psychiatric examination in November 1996, the veteran 
complained of depression, angry outbursts, social withdrawal, 
vivid memories of Vietnam war experiences, and Vietnam-
related bad dreams.  A mental status examination was 
unremarkable.  The diagnosis was PTSD, with affective 
disorder.

Treatment records were obtained from a VA facility where the 
veteran attended a psychotherapy group from September 1996 to 
May 1997.  The therapist was a psychiatric nurse.  During a 
session in May 1997, the veteran stated that he had been 
affected by the death of a friend in Vietnam and, because of 
that event, was unable to get "too close" to anyone, 
including his wife.

At the hearing before the undersigned in June 1999, the 
veteran testified that:  PTSD caused depression and 
withdrawal; he had nightmares 3 or 4 times per week; he 
usually slept a total of 4 or 5 hours, and his sleep was 
interrupted during the night; he had had a decrease in his 
ability to concentrate, but it didn't affect him at work, as 
his job didn't require much concentration; he kept to himself 
at work and didn't socialize with others outside of work; if 
he got stressed out at work, he would take a walk around the 
building and come back; his job (as a storeroom clerk) did 
not involve continuous activity; it might be 15 or 20 minutes 
between customers; he was not receiving any psychiatric 
treatment.

The veteran's wife testified that:  The veteran was 
"altogether different" when he returned from Vietnam; he did 
not participate much in the raising of their children; he 
would jerk and jump in his sleep; when he was driving, he 
would have "road rage."

After the hearing, the veteran was seen in June 1999 by a VA 
psychiatrist, who noted that he was irritable, agitated, and 
angry at VA.  Psychoactive medications were prescribed.

After reviewing the evidence, the Board finds that, as of 
October 9, 1996, the date of the veteran's personal hearing 
before a hearing officer, the evidence showed that the 
veteran's disability picture more nearly approximated the 
criteria for a 30 percent rating under the rating criteria in 
effect prior to November 7, 1996.  That is, the veteran's 
PTSD symptomatology more nearly approximated "definite" 
rather than mild social and industrial impairment. 

However, despite having some PTSD symptomatology, the Board 
finds that considerable impairment, required for a 50 percent 
rating under the former criteria, has not been demonstrated.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  The medical reports do not show more than definite 
impairment.  Moreover, the Board notes that the veteran has 
been able to maintain a long marital relationship and has 
also been able to function in his occupation.  While the 
Board certainly acknowledges the evidence and personal 
testimony which shows that the veteran's PTSD has impacted on 
his social life and work performance to some degree, the 
Board believes the preponderance of such evidence is against 
a finding of more than definite impairment under the criteria 
in effect prior to November 7, 1996. 

On and after November 7, 1996, PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, and a general formula for 
rating mental disorders, which provides that a 10 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or where the symptoms are controlled by continuous 
medication. A 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In the veteran's case, he has had, by his own account, a 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, when he gets 
"stressed out" at work, which is symptomatology 
characteristic of a 30 percent rating under the revised 
criteria.  That level of impairment was not shown by the 
findings at the VA psychiatric examination in July 1993.  The 
earliest evidence that PTSD symptoms were adversely affecting 
the veteran's work performance was his testimony at the 
personal hearing before a hearing officer on October 9, 1996.  
The Board finds that the veteran's testimony was credible.  
The Board concludes that entitlement to a rating of 30 
percent under both the former criteria and the revised 
criteria is warranted as of the date of the hearing on 
October 9, 1996.

No mental health professional has found that the veteran has 
the symptoms listed in the general formula for rating mental 
disorders which are characteristic of a 50 percent rating 
under the revised criteria, and the Board finds that the 
veteran's disability picture does not more nearly approximate 
the criteria for a 50 percent rating under the revised 
criteria.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).


ORDER

Entitlement to assignment of a disability rating in excess of 
10 percent for PTSD prior to October 9, 1996, is not 
warranted.  To this extent, the appeal is denied.

Entitlement to assignment of a 30 percent rating (but no 
higher) for PTSD effective October 9, 1996, is warranted.  To 
this extent, the appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals




 

